DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,6,7, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Gysel et al. (10,593,436) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 
In regard to claims 1,2,6,7, and 11, Van Gysel et al. show a system, medium, and method comprising: determining text information corresponding to collected speech information according to a speech recognition technology, wherein the text information comprises a word, with the word in the text information as a target word, determining one or more fuzzy words corresponding to the target word according to a phoneme sequence corresponding to the target and a preset phonetic dictionary, wherein the phonetic dictionary comprises a plurality of words and phoneme sequences corresponding to the plurality of words,  and outputting the target word and the one or more fuzzy words corresponding to the target word (Figs. 6,9,10, Abstract).
In regard to claims 12 and 13, Van Gysel et al. show the system above which includes a mobile terminal which has a display screen to output target words and allow a user to select between them  (Fig. 2, item 100, microphone to gather speech input, item 113) . 
Claim(s) 1,2,6,7,11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (2009/00157383), cited by Applicant.
In regard to claims 1,2,6,7, and 11, Cho et al. show a system, medium, and method comprising:  determining text information corresponding to collected speech information according to a speech recognition technology, wherein the text information comprises a word, with the word in the text information as a target word, determining one or more fuzzy words corresponding to the target word according to a phoneme 
In regard to claims 12 and 13, Cho et al. show the system above which includes a mobile terminal which has a display screen to output target words and allow a user to select between them  (Fig. 2, mobile phone which inherently contains a microphone to gather speech input) . 

Allowable Subject Matter
Claims 3-5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of reference, Cho et al. (2009/0157383) shows a system, medium, and method discussed above which includes outputting a target word and fuzzy words. In regard to claims 3 and 8, the prior art of record does not specifically show or suggest  if the phoneme sequence corresponding to the target word comprises a phoneme of a first preset type, selecting from the plurality of words in the phonetic dictionary one or more words corresponding to a phoneme sequence that meets the following conditions as the one or more fuzzy words corresponding to the target word, with the phoneme sequence corresponding to the target word as a reference sequence: the phoneme sequence corresponding to the one or more words in the phonetic dictionary comprises .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (10,839,159) show a system, medium, and method for processing of natural language which provides a result for a task that can be performed after processing the text. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        August 17, 2021